Name: Council Decision (EU) 2016/351 of 4 March 2016 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on Jordan's request for a WTO waiver relating to the transitional period for the elimination of its export subsidy program
 Type: Decision
 Subject Matter: trade policy;  management;  business classification;  taxation;  economic policy;  Asia and Oceania;  world organisations
 Date Published: 2016-03-11

 11.3.2016 EN Official Journal of the European Union L 65/63 COUNCIL DECISION (EU) 2016/351 of 4 March 2016 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on Jordan's request for a WTO waiver relating to the transitional period for the elimination of its export subsidy program THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Paragraphs 3 and 4 of Article IX of the Marrakesh Agreement establishing the World Trade Organization (WTO Agreement) set out the procedures for the granting of waivers concerning the Multilateral Trade Agreements in Annex 1A or 1B or 1C to the WTO Agreement and their annexes. (2) On 27 July 2007, Jordan was granted an extension of the transitional period provided for by the Agreement on Subsidies and Countervailing Measures (SCM Agreement) for the elimination of its export subsidy program which takes the form of partial or total exemption from income tax of profits generated from certain exports. That extension was continued until 31 December 2013 with a phase-out period ending on 31 December 2015, in accordance with the procedures for continuation of extensions pursuant to Article 27.4 of the SCM Agreement of the transitional period under Article 27.2(b) of that Agreement for certain developing countries. (3) Pursuant to paragraph 3 of Article IX of the WTO Agreement, Jordan submitted a request for a waiver from its phase-out obligation set out in Article 27.4 of the SCM Agreement until 31 December 2018 in respect of its export subsidy program. (4) The granting of the waiver would not negatively affect the economy or trade interests of the Union and would support Jordan in its efforts to address the economic challenges it faces as a result of the difficult and unstable political situation in the region. (5) It is appropriate, therefore, to establish the position to be taken on behalf of the Union within the WTO General Council to support the waiver request by Jordan, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the General Council of the World Trade Organization shall be to support Jordan's waiver request relating to the extension of the transitional period for the elimination of its export subsidy program until 31 December 2018 in accordance with the terms of the waiver request. This position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 March 2016. For the Council The President S.A.M. DIJKSMA